Citation Nr: 0940228	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-19 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to July 19, 2000 for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, which granted service connection 
for PTSD and assigned a 50 percent evaluation as of June 22, 
2001.  This effective date was changed to July 19, 2000 in a 
May 2006 rating decision.

The Veteran appeared for a Travel Board hearing in May 2008, 
and this case was remanded in October 2008.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
PTSD was received on March 25, 1988 and was denied in an 
unappealed August 1988 rating decision; subsequently, the RO 
received additional service department evidence (a DA Form 
20), containing information as to the Veteran's unit and 
location at the time of the reported stressful incident.

2.  There is no competent medical evidence whatsoever of a 
PTSD diagnosis prior to July 19, 2000.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
July 19, 2000 for the grant of service connection for PTSD is 
denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.400 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an effective date prior to July 19, 2000 
for the grant of service connection for PTSD

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

New and material evidence cases involving service department 
records, as here, are addressed by 38 C.F.R. 3.156(c).  This 
provision has recently been revised, effective from October 
6, 2006.

Under the prior provisions of 38 C.F.R. 3.156(c), where the 
new and material evidence consists of a supplemental report 
from the service department, received before or after the 
decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This section comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to VA, as well as 
corrections by the service department of former errors of 
commission or omission in the preparation of the prior report 
or reports and identified as such.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of new evidence 
from the service department must be supported adequately by 
medical evidence.  Where such records clearly support the 
assignment of a specific rating over a part or the entire 
period of time involved, a retroactive evaluation will be 
assigned accordingly, except as it may be affected by the 
filing date of the original claim.

The current version of 38 C.F.R. 3.156(c) contains more 
detailed provisions as to which particular service department 
records are to be governed by this section.  Except as 
otherwise provided, at any time after VA issues a decision on 
a claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim.  Such 
records include, but are not limited to, service records that 
are related to a claimed in-service event, injury, or 
disease, regardless of whether such records mention the 
Veteran by name; additional service records forwarded by the 
Department of Defense or the service department to VA any 
time after VA's original request for service records; and 
declassified records that could not have been obtained 
because the records were classified when VA decided the 
claim.  This section does not apply to records that VA could 
not have obtained when it decided the claim because the 
records did not exist when VA decided the claim, or because 
the claimant failed to provide sufficient information for VA 
to identify and obtain the records from the respective 
service department, the Joint Services Records Research 
Center, or from any other official source.  

Notably, an award made based all or in part on the records 
identified by 38 C.F.R. 3.156(c) is effective on the date 
entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may 
be authorized by the provisions applicable to the previously 
decided claim.  38 C.F.R. 3.156(c)(3).

As to what is defined as a "claim," a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. § 
3.155 provides that any communication or action indicating 
intent to apply for one or more VA benefits may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought.  38 C.F.R. § 3.1(p) defines application as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See also Rodriguez v. West, 189 
F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

In this case, the Veteran's initial claim for service 
connection for PTSD was received on March 25, 1988 and denied 
in an August 1988 rating decision on the basis that this 
disorder was not shown upon VA examination.  Previously, he 
had applied for service connection for "unsuitability-traits 
of character or behavior disorder" in February 1981 and for 
"mentally (disturbed) derangement" in November 1982, but he 
did not specify PTSD in those applications.

The Veteran's application to reopen his claim for service 
connection for PTSD was received in November 2000.  In a 
February 2005 rating decision, the RO granted this claim and 
assigned an effective date for the grant of service 
connection of June 22, 2001, based on receipt of the 
Veteran's stressor statement.  In a May 2006 rating decision, 
however, the RO assigned an earlier effective date of July 
19, 2000.  This date was based upon a VA treatment record 
from that date including an Axis I diagnosis of rule out 
PTSD.

Following the receipt of the November 2000 application, the 
RO received additional service department documentation, 
including the Veteran's DA Form 20 and a June 1976 report of 
an incident in which another soldier was electrocuted in Camp 
Stanley, Korea in May 1976.  This documentation was not of 
record at the time of the August 1988 rating decision.  While 
the incident report was obtained pursuant to new stressor 
information provided by the Veteran, the DA Form 20, 
containing information as to the Veteran's unit and location 
at the time of the incident, could have been obtained at the 
time of the original 1988 claim even without the information 
provided by the Veteran.  As such, the DA Form 20 meets the 
criteria for "new and material evidence" regardless of 
which version of 38 C.F.R. § 3.156 is applied.  The question 
thus becomes at what point entitlement to service connection 
for PTSD (e.g., a diagnosis of PTSD) arose following receipt 
of the March 1998 claim.

The Board has accordingly reviewed all post-service mental 
health treatment records, particularly those dated prior to 
July 19, 2000.  These records, which notably include an 
August 1999 private psychiatric evaluation report and several 
outpatient treatment records from the same year, are entirely 
negative for any suggestion of a PTSD diagnosis.  Rather, at 
that time the Veteran was consistently diagnosed with 
combined-type attention deficit hyperactivity disorder 
(ADHD).  

In a September 2009 Informal Brief, the Veteran's 
representative asserted that the Veteran's claim should be 
granted because, prior to 2000, he was "misdiagnosed" and 
in fact had suffered from PTSD since service.  The Board has 
thus considered all evidence of record, including that dated 
subsequent to July 19, 2000, to ascertain whether the 
Veteran's service-connected PTSD was manifested prior to that 
date "under all of the 'facts found.'"  McGrath v. Gober, 
14 Vet. App. 28, 35 (2000).

In this regard, the Board notes the continued Axis I 
diagnosis of rule out PTSD in two September 2000 VA treatment 
records, and the first firm diagnosis of PTSD was rendered in 
March 2001.  The Board has also considered the absence of 
PTSD diagnoses from VA examination reports from December 2001 
and July 2003.  These reports instead contain Axis I 
diagnoses pertaining to substance abuse and Axis II diagnoses 
of a personality disorder with antisocial characteristics.  
The December 2001 examiner, while noting that the Veteran's 
other diagnoses did not entirely rule out the possibility 
that PTSD could be present, nevertheless found that a firm 
PTSD diagnosis could not be made because of the 
"contradictory way" that the Veteran's reported trauma 
incidents were listed in the existing record, his vague 
"relieving" reports as compared to most individuals with 
PTSD, and the fact that he had not engaged in significant 
"avoidance" activities and instead related heavily to 
military topics and even tried "to rejoin military units."  
This examiner confirmed reviewing the Veteran's claims file 
"in detail."

At the same time, the Board is aware that the examiner who 
conducted the May 2004 examination also reviewed the claims 
file and stated that "[i]t appears that the onset of PTSD 
was shortly after the incident in Korea."  The examiner, 
however, did not provide a rationale for this cursory 
statement other than to reference the Veteran's long history 
of being "self medicated" and rapidly developing behavioral 
problems "typical of PTSD patients."  The examiner also did 
not identify any individual behavioral problems in this 
regard or any specific instances of treatment showing these 
behaviors.  On the contrary, the examiner noted in a separate 
section of the examination report that the Veteran's VA 
examiners from July 1988, December 2001, and July 2003 did 
not diagnose PTSD.  Nowhere in the report did the VA examiner 
specifically state that the prior ADHD and personality 
disorders diagnoses constituted a misdiagnosis.  Overall, the 
absence of a detailed rationale for this examiner's opinion, 
which conflicts substantially with the entirety of the 
earlier mental health findings (including those cited in the 
examination report), renders it of less probative value than 
the more fully detailed and internally consistent opinion 
from the December 2001 VA examination report in regard to the 
question of whether PTSD was manifest prior to July 19, 2000.  
See  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the finding that 
PTSD was first manifest soon after the Veteran's in-service 
stressor.  There is insufficient evidence of record to 
establish a diagnosis of PTSD prior to July 19, 2000.

Overall, the Board accepts March 25, 1988 as the date of the 
claim for service connection for PTSD, in light of 38 C.F.R. 
3.156(c).  Nevertheless, the medical evidence of record as a 
whole establishes that PTSD was not manifest prior to 
July 19, 2000, and entitlement to service connection for PTSD 
was therefore not shown prior to that date.  As the effective 
date must be the later of the date of claim or the date 
entitlement arose, July 19, 2000 is the appropriate effective 
date in this instance.  As such, the preponderance of the 
evidence is against the claim for an earlier effective date, 
and this must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) in terms of the initial service connection claim 
was furnished to the Veteran in November 2001.  A further 
letter, addressing VA's practices in assigning a disability 
rating and an effective date for the award of benefits, was 
furnished to the Veteran in November 2008.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
claim was most recently readjudicated in an August 2009 
Supplemental Statement of the Case.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The Veteran's private, 
VA, and Social Security Administration records have been 
requested and received.  He also underwent several VA 
psychiatric examinations in conjunction with his service 
connection claim.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an effective date prior to July 19, 2000 for 
the grant of service connection for PTSD is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


